Citation Nr: 1010675	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post fractured left femur.

2.  Entitlement to an initial compensable rating for status 
post right pelvic fracture.

3.  Entitlement to an initial compensable rating for right 
shoulder bursitis.

4.  Entitlement to an initial compensable rating for plantar 
fasciitis with bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for status post 
fractured left femur, status post right pelvic fracture, 
right shoulder bursitis and 
plantar fasciitis with bilateral heel spurs, all separately 
rated as noncompensably disabling.
  

FINDINGS OF FACT

1.  The Veteran's status post fractured left femur is 
manifested by subjective complaints of pain and tendonopathy, 
range of motion in the hip to 125 degrees flexion, extension 
to 25 degrees, adduction to 25 degrees, abduction to 30 
degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  There is no more than minimal 
limitation of motion, with no evidence of malunion of the 
femur, joint effusion or swelling.

2.  The Veteran has two scars on his left knee which are 
manifested by hyperpigmentation, abnormal texture and 
disfigurement.  There is no evidence of loss of tissue or 
restrictive movement.  

3.  The Veteran's status post right pelvic fracture is 
manifested by subjective complaints of pain and tendonopathy, 
range of motion of the hip to 125 degrees flexion, extension 
to 25 degrees, adduction to 25 degrees, abduction to 30 
degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  There is no evidence of 
osteomyelitis.  

4.  The Veteran's right shoulder bursitis is manifested by 
subjective complaints of pain, fatigue, flexion to 155 
degrees, abduction to 160 degrees, external rotation to 90 
degrees and internal rotation to 75 degrees.  There was no 
evidence of weakness, lack of endurance or incoordination.  

5.  The Veteran's plantar fasciitis with bilateral heel spurs 
is manifested by mild hallux valgus.  There is no evidence of 
weight bearing line over or medial to the great toe or inward 
bowing of the tendo Achilles.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected status post fractured left femur have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 4.44, 4.71, 
4.71a, Diagnostic Code 5255 (2009).

2.  The criteria for an initial rating to 10 percent for 
scars of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 
(2009).

3.  The criteria for an initial compensable disability for 
service-connected status post right pelvic fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 4.44, 4.68, 4.71, 
4.71a, Diagnostic Codes 5000, 5003, 5010 (2009).

4.  The criteria for an initial compensable evaluation for 
service-connected right shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 4.44, 4.71, 4.71a, 
Diagnostic Code 5024 (2009).

5.  The criteria for an initial compensable evaluation for 
plantar fasciitis with bilateral heel spurs have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in July 2005, the RO granted service 
connection for status post fractured left femur, status post 
right pelvic fracture, right shoulder bursitis and 
plantar fasciitis with bilateral heel spurs all assigned a 
non-compensable rating.  Because the Veteran appealed the 
RO's determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).


II.  Analysis 

Status Post Fractured Left Femur 

The Veteran asserts that the rating he received for status 
post fractured left femur  does not accurately reflect its 
severity.  He asserts that his disability has worsened since 
he began working full time.  A review of the record shows 
that an initial increased rating for status post fractured 
left femur is not warranted.  However, a separate rating for 
scars on the Veteran's knee and thigh is warranted.

The Veteran's disability is currently rated under Diagnostic 
Code 5255, the criteria for evaluating malunion of the femur.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5255, a 10 percent 
evaluation is assigned with slight knee or hip disability.  A 
20 percent evaluation is assigned with malunion of the femur 
with moderate knee or hip disability.  A 30 percent 
evaluation is assigned with malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned with 
fracture of surgical neck with false joint or impairment with 
nonunion without loose motion and weightbearing preserved 
with aid of brace.  An 80 percent evaluation is assigned with 
fracture of the shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture).  

Under Diagnostic Code 7804, a 10 percent evaluation will be 
assigned for one or two scars, which are unstable or painful.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009). 

Physical therapy records dated in November 2004 show left hip 
pain and complaints of tendonopathy.  

The Veteran was afforded a VA examination in May 2005.  The 
examiner noted that the Veteran's left femoral fracture is 
secondary to an injury incurred in 2004.  The diagnosis was 
status post left femoral fracture with residual pain in the 
left lower extremity.  The Veteran reported that his hip 
hurts every day.  He also noted that he limps and cannot lift 
any heavy objects.  He also reported losing 20 days of work 
due to his condition.  The examiner noted no abnormal 
weightbearing and noted normal posture and gait.  The Veteran 
does not use any devices to aid his walking.  The examiner 
noted normal range of motion of the hips.  The Veteran had 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 60 
degrees and internal rotation to 40 degrees.  The examiner 
noted that range of motion was not further limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  X-
rays of the left femur revealed normal mineralization and no 
fractures or osseous abnormalities were demonstrated.  The 
Veteran's knees had flexion to 140 degrees and extension to 
zero degrees.  The examiner noted two scars on the left knee 
and lower thigh, which are hyperpigmented, abnormal in 
texture, do not restrict movement and are non-tender.  The 
examiner reported one scar measuring 10 x .5 cm, extending 
over the left and lower thigh and one scar on the lateral 
side of the left thigh measuring 3 x .05 cm.  Range of 
movement was not further limited by pain, fatigue, weakness, 
lack of endurance or incoordination with repetitive 
movements.  

The Veteran was afforded another VA examination in August 
2009.  The examiner had the opportunity to review the 
Veteran's case file.  The Veteran's range of motion on the 
left side was flexion to 130 degrees, extension to 25 degrees 
and abduction to 30 degrees.  The examiner found no objective 
evidence of pain with active motion or of pain or limitations 
following repetitive motions.  The Veteran's left knee had 
flexion to 135 degrees and extension to zero degrees.  The 
Veteran reported crepitus of the left knee.  The examiner 
found no painful or abnormal motion of the knee and noted 
there was no flail joint.  However, he stated that the left 
knee was affected and noted poor propulsion.  The examiner 
noted screw fragments present in the lateral femoral condyle.  
There was no evidence of acute or healed fracture and no soft 
tissue abnormalities were seen.  The Veteran is currently 
working as a licensed vocational nurse.  The Veteran reported 
that at the end of the day his symptoms increase.  He was 
able to cross both legs and could toe out more than 15 
degrees.  

The Veteran's wife, son and a Sergeant who served with him in 
service all attested to the Veteran's deteriorating 
disability since he left service.  They stated that he is 
unable to walk and run and participate in daily activities on 
the same level as before service.  While the lay statements 
are taken under advisement, they do not establish that his 
disability is worse, than the current evaluation 
contemplates. 

Based on this evidence, the Board finds that the Veteran's 
left femur disability does not warrant a compensable 
disability rating under Diagnostic Code 5255.  The May 2005 
and August 2009 VA examiners noted that the Veteran's left 
knee and left hip were within normal range of motion and 
there was no evidence of joint effusion or swelling.  The 
August 2009 VA examiner noted that there was no evidence of 
malunion of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The Board has considered rating the Veteran's left femur 
disability under other diagnostic codes in order to provide 
him with the most beneficial rating; however, the Veteran's 
left femur disability does not warrant a compensable 
disability rating under any of the diagnostic codes 
pertaining to disabilities of the hip or thigh.

Diagnostic Code 5250 pertains to ankylosis of the hip; 
however, the records do not indicate joint ankylosis.  
Diagnostic Code 5251 relates to limitation of extension of 
the thigh, and provides that limitation to 5 degrees would 
warrant a disability rating of 10 percent.  However, the VA 
examinations do not show limited range of motion and he had 
left hip extension of 25 degrees.

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh, and provides that flexion limited to 45 degrees 
warrants a 10 percent disability rating.  The Veteran had 
normal range of motion of his hip in May 2005 and August 2008 
and at the worst had flexion to 125 degrees, extension to 25 
degrees, adduction to 25 degrees, abduction to 30 degrees, 
external rotation to 60 degrees and internal rotation to 40 
degrees.  The examiner noted that range of motion was not 
further limited by pain, fatigue, weakness or incoordination.  
Diagnostic Code 5253 contemplates impairment of the thigh and 
provides that a 10 percent disability rating is warranted 
when the Veteran cannot cross his legs or toe out more than 
15 degrees and Diagnostic Code 5254 provides a 10 percent 
rating for flail joint.  No such evidence is present and 
therefore a higher rating is not applicable under alternative 
Diagnostic Codes.  

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App. 202.  Although the Veteran reported pain 
associated with his service-connected left femur disability, 
the examiner concluded that there did not appear to be any 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The examiner also noted no objective 
evidence of pain on active motion.  As such, an increase due 
to functional impairment would not be appropriate under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the status post fracture 
left femur warranted a compensable rating.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  The Board 
acknowledges the Veteran's statement that he missed 20 days 
of work due to his disability.  However, the evidence shows 
no hospitalization and the Veteran is still employed full 
time.  Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's scars of the left knee and 
thigh, the Board finds that a 10 percent rating is warranted 
under Diagnostic Code 7804.  In the May 2005 VA examination, 
the examiner reported one scar measuring 10 x .5 cm, 
extending over the left and lower thigh and 1 scar on the 
lateral side of the left thigh measuring 3 x .05 cm.  Both 
scars had abnormal textures and were hyperpigmented.  They 
were non-tender.  There was no loss of tissue, no adherence 
and no restriction of movement.  The scar on the lateral side 
of the left thigh had disfigurement.  Although the scars were 
described as non-tender, abnormal texture and disfigurement 
were noted.  When resolving all doubt in this regard in the 
Veteran's favor, the Board finds that a 10 percent rating 
under the provisions of Diagnostic Code 7804 is warranted.

In conclusion, the Board finds that the criteria for an 
initial compensable rating for status post fractured left 
femur have not been met.  However, a 10 percent rating for 
left knee scars is warranted.  

Status Post Right Pelvic Fracture

The Veteran asserts that the rating he received for status 
post right pelvic fracture  does not accurately reflect its 
severity.  He asserts that his disability has worsened since 
he began working full time.  A review of the record shows 
that an initial increased rating is not warranted.

The Veteran's disability is currently rated under Diagnostic 
Codes 5000-5010.  The hyphenated diagnostic code in this case 
indicates that osteomyelitis of the pelvis under Diagnostic 
Code 5000 is the service-connected disorder and that 
traumatic arthritis is the residual condition.  38 C.F.R. § 
4.27.

Under Diagnostic Code 5000, osteomyelitis, acute, subacute, 
or chronic, when inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, 
warrants a 10 percent rating.  With discharging sinus or 
other evidence of active infection within the past 5 years, 
it warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5000.  With definite 
involucrum or sequestrum, with or without discharging sinus, 
it warrants a 30 percent rating.  Having frequent episodes 
with constitutional symptoms warrants a 60 percent rating.  
When manifested in the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, 
osteomyelitis warrants a 100 percent rating.  Id.

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Physical therapy records dated in November 2004 show 
complaints of his right thigh feeling "odd" and complaints 
of hip tendonapathy.    

The Veteran was afforded a VA examination in May 2005.  The 
examiner noted that the Veteran's right pelvic fracture is 
secondary to an injury incurred in 2004.  The Veteran 
reported pain every morning on the right side of his hip.  He 
also experiences pain in his back, an inability to stand for 
longer than 20 minutes and cannot lift any heavy objects.  He 
takes analgesics every day to minimize the pain.  The 
examiner noted that there was no involvement of the bone with 
infection.  He reported losing work twice over the last year.  
The examiner noted normal range of motion of the hips.  The 
Veteran had flexion to 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees and internal rotation to 40 degrees.  
The examiner noted that range of motion was not further 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  X-rays revealed previous injury of the right 
portion of the pelvis that involved the ischium, superior 
pubic ramus and adjacent symphysis pubis joint.  The examiner 
reported residual cortical deformity but osseous union.  
There was no sacral abnormality.

The Veteran was afforded another VA examination in August 
2009.  The examiner had an opportunity to review the 
Veteran's case file.  The examiner noted that there was no 
history of osteomyelitis, pain, inflammation, deformity or 
fever.  He noted a remodeling deformity of the superior right 
pubic ramus consistent with a history of healed fracture, but 
no acute fractures were seen.  He also stated that the 
bilateral hip joints and bilateral sacroiliac joints appear 
well maintained.  The Veteran's right hip had flexion to 130 
degrees, extension to 25 degrees and abduction to 30 degrees.   
The examiner noted that the Veteran uses a cane 
intermittently and frequently.  

Based on this evidence, the Board finds that the Veteran's 
right pelvic disability does not warrant a compensable 
disability rating under Diagnostic Codes 5000-5010.  As 
indicated under 38 C.F.R. § 4.71a, Diagnostic Code 5000, the 
requirement for assignment of a 10 percent rating consists of 
osteomyelitis while inactive, following repeated episodes, 
though without evidence of active infection in the previous 5 
years.  The August 2009 VA examination shows no evidence of 
osteomyelitis or a history of osteomyelitis.  

The Veteran is also not entitled to a compensable rating 
under Diagnostic Code 5010 for limitation of motion.  Range 
of motion of the hip was within normal limits with extension 
to 25 degrees, flexion to 125 degrees and abduction to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2009).  The 
Veteran has not shown a compensable limited range of motion 
accompanied by swelling, muscle spasm or satisfactory 
evidence of painful motion.

The Board has considered rating the Veteran's right pelvic 
disability under other diagnostic codes in order to provide 
him with the most beneficial rating; however, the Veteran's 
right pelvic disability does not warrant a compensable 
disability rating under any of the diagnostic codes 
pertaining to disabilities of the pelvis.

Diagnostic Codes 5250-5254 deal with disabilities of the hip 
and thigh.  However, the Veteran has not shown ankylosis of 
the hip, extension of the thigh limited to five degrees, 
flexion of the thigh limited to 45 degrees, inability to toe 
out or hip flail joint.  Therefore, Diagnostic Codes 5250-
5254 would not provide a compensable rating.  

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App. 202.  Although the Veteran reported pain 
associated with his service-connected right pelvic 
disability, the examiner concluded that there did not appear 
to be any pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner also noted 
no objective evidence of pain on active motion.  As such, an 
increase due to functional impairment would not be 
appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the status post right pelvic 
fracture warranted a compensable rating.
Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  The Board 
acknowledges the Veteran's statement that he missed two days 
of work due to his disability.  However, the evidence shows 
no hospitalization and the Veteran is still employed full 
time.  Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for an 
initial compensable rating for status post right pelvic 
fracture have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Shoulder Bursitis 

The Veteran asserts that the rating he received for right 
shoulder bursitis does not accurately reflect its severity.  
He asserts that his disability has worsened since he began 
working full time.  A review of the record shows that an 
initial increased rating is not warranted.

The Veteran's disability is currently rated under Diagnostic 
Code 5024.  Pursuant to Diagnostic Code 5024, tenosynovitis 
is rated based upon limitation of motion of the affected 
joint, as degenerative arthritis.  38 C.F.R § 4.71a, 
Diagnostic Code 5024.  For the major arm, a 20 percent rating 
is assigned for limitation of arm motion to shoulder level; a 
30 percent rating is assigned for limitation of arm motion to 
midway between the side and shoulder level; and, finally, a 
maximum 40 percent rating is assigned for limitation of arm 
motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

For the minor arm, a 20 percent rating is assigned for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is assigned for limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
DC 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in May 2005.  The 
Veteran reported constant pain on a daily basis and is not 
able do any pushups or lifting when the pain is significant.  
The Veteran has no prosthetic implant and no incapacitation.  
He is unable to squat without severe pain.  He has reported 
missing work about 40 times over the past year.  The Veteran 
had flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  The range of motion was not further limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis.  

The Veteran was afforded another VA examination in August 
2009.  The examiner had the opportunity to review the 
Veteran's case file.  The examiner noted that the right 
shoulder was not deformed, did not give way and showed no 
instability, stiffness or weakness.  The examiner noted pain, 
fatigue and decreased speed of joint motion.  The Veteran's 
right shoulder had flexion to 155 degrees, right abduction to 
160 degrees, internal rotation to 75 degrees and external 
rotation to 90 degrees.  The examiner noted objective 
evidence of pain with active motion and repetitive motion.  
There was no additional limitation after three repetitions.  
The examiner noted that the right shoulder bursitis has 
significant effects on his daily life by precluding sports 
and recreational activities.  The Veteran also reported pain 
at work.  

The Board notes that the Veteran is not entitled to a 
compensable rating under Diagnostic Code 5201.  The VA 
examinations show flexion to 155 degrees, abduction to 160 
degrees, internal rotation to 75 degrees and external 
rotation to 90 degrees.  Therefore, a compensable rating is 
not warranted under Diagnostic Code 5201, even when 
considering additional functional limitation due to pain.  
See 38 C.F.R. § 4.31.  Again, objective pain was noted, and 
the Veteran reported flare-ups.  However, the VA examiner 
could not objectively identify additional functional 
limitation as a result of the right shoulder pain.

The Board has considered whether any alternate Code sections 
enable a higher rating.  In this regard, Diagnostic Code 
5200, concerning ankylosis, is not for application as the 
examiner noted no evidence of ankylosis.  Diagnostic Code 
5202, concerning other impairment of the humerus is not for 
application, because there is no evidence that the Veteran 
suffers from any such impairment.  Moreover, Diagnostic Code 
5203, addressing impairment of the clavicle or scapula, is 
not  relevant.  There are no other relevant codes for 
consideration.

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App. 202.  The examiner noted objective evidence of 
pain and fatigue.  The examiner also noted decreased speed of 
joint motion.  There was no objective evidence of weakness, 
lack of endurance or incoordination after repetitive use.  
Even when considering the Veteran's pain and fatigue, the 
range of motion findings did not reveal limitation of motion 
that would more nearly approximate limitation of motion to 
shoulder level.  As such, an increase due to functional 
impairment would not be appropriate under the criteria of 38 
C.F.R. §§ 4.40 and 4.45.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's right shoulder 
bursitis warranted a compensable rating.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  The Board 
acknowledges the Veteran's statement that he missed forty 
days of work due to his disability.  However, the evidence 
shows no hospitalization and the Veteran is still employed 
full time.  Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for an 
initial compensable rating for right shoulder bursitis have 
not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Plantar Fasciitis with Bilateral Heel Spurs 

The Veteran asserts that the rating he received for plantar 
fasciitis with bilateral heel spurs does not accurately 
reflect its severity.  He asserts that his disability has 
worsened since he began working full time.  A review of the 
record shows that an initial increased rating is not 
warranted.

The Veteran's plantar fasciitis has been evaluated pursuant 
to Diagnostic Code 5276, under which a non compensable 
evaluation is warranted for mild flat foot, relieved by built 
up shoe or arch support.  A 10 percent evaluation is 
warranted where the evidence demonstrates moderate flat foot; 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 20 percent evaluation 
is warranted where the evidence demonstrates severe 
disability with objective evidence of unilateral marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
If bilateral, a 30 percent rating is warranted.  Pronounced 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances warrants the 
assignment of a 30 percent rating if unilateral and 50 
percent rating if bilateral.  

The Veteran was afforded a VA examination in May 2005.  The 
examiner noted no painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature or 
tenderness.  He noted that the Veteran does not have flat 
feet, clawfoot, hammertoes, deformity, or tenderness to the 
plantar portion of the feet.  Dorsiflexion of the ankle 
produces no pain or limitation of motion.  The examiner noted 
moderate hallux valgus without hallux rigidus.  He noted that 
the Veteran did not have limitation of function on standing 
and walking and uses arch supports.  X-rays revealed mild 
bilateral pes planovalgus deformity and small plantar heel 
spurs of each foot.  

The Veteran was afforded an additional VA examination in 
August 2009.  The examiner had the opportunity to review the 
Veteran's case file.  The examiner noted normal tendo 
Achilles alignment weight bearing, non-weight bearing 
alignment and no pain on manipulation.  The examiner noted 
that the plantar calcaneal tubercle region is tender.  There 
was no painful motion, edema, instability or weakness.  There 
are no prosthetics, orthotics or shoe modifications.  He also 
noted that the Veteran did not have limitation of range of 
motion and gait was mildly antalgic.   

After considering the competent evidence, as detailed in 
pertinent part above, the Board finds that a compensable 
evaluation for plantar fasciitis is not warranted.  To 
achieve the next higher rating under Diagnostic Code 5276, 
the evidence must demonstrate weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achillis and 
pain on manipulation and use of the feet.  The August 2009 
examiner noted normal tendo Achilles alignment weight 
bearing, non weight bearing alignment and no pain on 
manipulation.

The Board has also considered whether the Veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria related to the foot.  However, these diagnostic 
codes do not apply, as there is no evidence that the Veteran 
has bilateral weak foot (5277), acquired claw foot (pes 
cavus) (5278); metatarsalgia (Morton's disease) (5279); 
hallux rigidus (5281) or hammertoe (5282).  The Board 
considered hallux valgus (5280) due to the VA examiner's May 
2005 finding of moderate hallux valgus.  However, as moderate 
symptomatology is non-compensable and there is no evidence of 
severe hallux valgus, a 10 percent rating is not warranted.  

Lastly, Diagnostic Code 5284 provides that injuries of the 
foot other than those addressed by other diagnostic codes are 
rated at 30 percent if severe, 20 percent if moderately 
severe, 10 percent if moderate, and 40 percent with actual 
loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Here, the Veteran's disability is manifested by 
subjective complaints of foot pain, with objective medical 
findings of mild hallux valgus.  There was no impairment of 
gait and assistive devices were used occasionally for 
ambulation.  Additionally, the medical findings show no 
hammertoes, pes cavus deformity, metatarsalgia (Morton's' 
disease), or hallux ridgus deformity.  In view of the above, 
the Board finds that the symptoms are not shown to be 
comparable to moderate injuries of each foot.

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
this case, Diagnostic Code 5276 is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  In any event, there has been no 
demonstration of additional functional limitation of the feet 
such as to enable a finding that the Veteran's disability 
picture most nearly approximates a 10 percent evaluation.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for an 
initial compensable rating for plantar fasciitis with 
bilateral heel spurs have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in April 
2005.  The Veteran's claims arise from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private medical records and afforded the 
Veteran two VA examinations.  The VA examiners had the 
opportunity to review the Veteran's case file, examine him 
and provided thorough details as to the Veteran's 
disabilities. The examinations have been found to be adequate 
for rating purposes.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial compensable rating for status post 
fractured left femur is denied.

Entitlement to an initial rating to 10 percent and no higher 
for scars of the left knee is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Entitlement to an initial compensable rating for status post 
right pelvic fracture is denied.




Entitlement to an initial compensable rating for right 
shoulder bursitis is denied.

Entitlement to an initial compensable rating for plantar 
fasciitis with bilateral heel spurs is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


